

Exhibit 10.24
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
Reference is made to that certain Loan and Security Agreement dated as of
March 22, 2007 (the “Loan and Security Agreement”) between the undersigned
Primoris Corporation (the “Borrower”) and LaSalle Bank National Association (the
“Bank”). All capitalized terms used herein without definition shall have the
same meanings herein as those terms have in the Loan and Security Agreement. The
Borrower and Bank hereby amend the Loan and Security Agreement as set forth
below.
 

1.  
The definition of “Pledge Agreements” in Section 1.1 of the Loan and Security
Agreement is hereby deleted in its entirety.

 

2.  
Section 3.2(a) of the Loan and Security Agreement is hereby deleted in its
entirety.

 

3.  
Section 3.2(b) of the Loan and Security Agreement is hereby deleted in its
entirety.

 

4.  
The current Section 3.2(c) of the Loan and Security Agreement shall be
renumbered as Section 3.2(b) of the Loan and Security Agreement.

 

5.  
The current Section 3.2(d) of the Loan and Security Agreement shall be
renumbered as Section 3.2(b) of the Loan and Security Agreement.

 

6.  
Section 6.1(c) of the Loan and Security Agreement is hereby deleted in its
entirety.

 

7.  
Section 6.2 of the Loan and Security Agreement is hereby deleted and the
following is inserted therefore:

 
6.2 Other Collateral. In addition, to the extent required by the Bank per
Section 8.20 and Section 12.5(j) hereof, the Obligations are also secured by the
Control Agreements.
 

8.  
Section 8.25 of the Loan and Security Agreement is hereby deleted in its
entirety.

 
Except as specifically amended herein, the Loan and Security Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Loan and Security
Agreement or in any other instrument or document executed in connection
therewith, any reference in any such items to the Loan and Security Agreement
being sufficient to refer to the Loan and Security Agreement as amended hereby.
 
This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken together
shall constitute one and the same Agreement. This Amendment shall be governed by
internal laws of the State of Illinois.
 
 
 

--------------------------------------------------------------------------------

 
 
Dated as of this ____ day of ____________, 2007



 
LA SALLE BANK NATIONAL ASSOCIATION
     
By:
/s/ George Linhart
   
George Linhart
       
Its:
Senior Vice President
             
PRIMORIS CORPORATION
     
By:
/s/ A. Theeuwes
   
A. Theeuwes
       
Its:
Chief Financial Officer

 
 
-2-

--------------------------------------------------------------------------------

 
 